Case 1:18-cv-00950-LO-JFA Document 341 Filed 09/04/19 Page 1 of 4 PageID# 12257



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

  SONY MUSIC ENTERTAINMENT, et al.,


                  Plaintiffs,
                                                          Case No. 1:18-cv-00950-LO-JFA
          v.

  COX COMMUNICATIONS, INC. and
  COXCOM, LLC.


                  Defendants.


  COX’S CONSENT MOTION TO FILE VOLUMINOUS EXHIBITS ON HARD-DRIVE

         PURSUANT to Rule 5(d)(2)(A) of the Federal Rules of Civil Procedure, Defendants

 (“Cox”) seek leave to file two physical exhibits on a hard-drive on the following grounds:

         1.      This case has been designated for electronic case filing (“ECF”). Subject to

 “reasonable exceptions,” all pleadings, motions, and papers in an ECF case must be filed by

 electronic means. Fed.R.Civ.P. 5(d)(3). Generally, under the local ECF procedures, all electronic

 filings must be in Portable Document File format (“PDF”). EDVA Electronic Case Filing

 Policies and Procedures Manual, at 7 (online ed. March 21, 2019).

         2.      As explained herein, Cox seeks to use certain electronic spreadsheet exhibits that

 contain voluminous data, but conversion of those files to PDF files is not reasonably practical.

 Thus, Cox seeks leave to file those exhibits on a hard-drive, which will be delivered directly to

 the Clerk for filing.

         3.      In support of its Declaration of Thomas M. Buchanan in Support of Cox’s Motion

 to Exclude the Testimony of Putative Expert George P. McCabe, Ph.D., Cox relied on a

 spreadsheet bearing the Bates No. MM000236. See ECF No. 302, #8 Exhibit G. The exhibit


                                                  1
Case 1:18-cv-00950-LO-JFA Document 341 Filed 09/04/19 Page 2 of 4 PageID# 12258



 will be contained in the hard-drive. Cox previously produced the exhibit to the Court, in a native

 format on a USB drive, as ECF No. 239, #6 Exhibit I.

        4.      In support of its Declaration of Cesie C. Alvarez in Support of Cox’s Motion to

 Exclude the Testimony of Putative Expert Barbara Frederiksen-Cross, Cox again relied on the

 MM000236 spreadsheet. See ECF No. 311, #4 Exhibit C. The exhibit will be contained in the

 hard-drive. Cox also relied on a spreadsheet bearing the Bates No. Plaintiffs_00286431. See

 ECF No. 311, #1 Exhibit A. The exhibit will be contained in the hard-drive. Cox previously

 produced the exhibit to the Court, in a native format on a USB drive, as ECF No. 239, #3 Exhibit

 E.

        5.      If these two spreadsheets were printed as PDF files, each .csv file would span

 hundreds of pages. They would be illegible because the columns would span across multiple

 pages. Furthermore, it would be difficult to filter and analyze PDF versions of these files.

 Electronically, the files can be opened, viewed, and searched using Microsoft Excel.

        6.      Under the Rules, the Clerk “must not refuse to file a paper solely because it is not

 in the form prescribed by these rules or by a local rule or practice.” Fed.R.Civ.P. 5(d)(4). Cox is

 lodging the hard-drive as sealed exhibits, as detailed in Cox’s Sealing Motion. See ECF No. 331.

 Cox now seeks an order allowing the Clerk to accept the hard-drive for filing with the judicial

 record in this case.

        7.      Plaintiffs have consented to the relief sought by this motion.

        8.      The parties do not seek a hearing on this motion.

        9.      A proposed order allowing this relief is submitted herewith.

 Dated: September 4, 2019                              Respectfully submitted,

                                                       /s/ Thomas M. Buchanan
                                                       Thomas M. Buchanan (VSB No. 21530)

                                                  2
Case 1:18-cv-00950-LO-JFA Document 341 Filed 09/04/19 Page 3 of 4 PageID# 12259



                                                WINSTON & STRAWN LLP
                                                1700 K Street, NW
                                                Washington, DC 20006-3817
                                                Tel: (202) 282-5787
                                                Fax: (202) 282-5100
                                                Email: tbuchana@winston.com

                                                Attorney for Cox Communications, Inc.
                                                and CoxCom, LLC

 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice pending)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                            3
Case 1:18-cv-00950-LO-JFA Document 341 Filed 09/04/19 Page 4 of 4 PageID# 12260



                                 CERTIFICATE OF SERVICE

        I certify that on September 4, 2019, a copy of the foregoing Cox’s Consent Motion, was

 filed electronically with the Clerk of Court using the ECF system, which will send notifications

 to ECF participants.



                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC
